UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2185


RANDY L. THOMAS, and as Father, Next of Friend, Natural Guardian, and on
behalf of A.T.T.,

                     Plaintiff - Appellant,

              v.

RONALD L. CHAPMAN, In his Official and Personal Capacity; CHRISTY T.
MANN, In her Official and Personal Capacity; GEORGE E. BATTLE, III, In his
Official and Personal Capacity; BARRY BOWE, In his Official and Personal
Capacity; UNITED STATES DEPARTMENT OF EDUCATION; MCDOWELL
STREET CENTER FOR FAMILY LAW INC.; DONNA J. JACKSON, In her
Official and Personal Capacity; AIDA CORREA, a/k/a Aida Correa Vazquez, a/k/a
Aida Correa Velez; GRAHAM C. MULLEN, In his Official and Personal
Capacity; JOHN AND JANE DOES 1-50, In their Official and Personal Capacity;
STATE OF NORTH CAROLINA; CHARLOTTE-MECKLENBURG BOARD OF
EDUCATION,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:11-cv-00694-BR)


Submitted: January 18, 2018                                    Decided: January 22, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Randy L. Thomas, Appellant Pro Se. Daniel William Clark, THARRINGTON SMITH
LLP, Raleigh, North Carolina; G. Norman Acker, III, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Randy L. Thomas seeks to appeal the district court’s order denying his motion

“Vacating/Denial/Dismissal/Discharge of IV-D case.” We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on August 7, 2017. The

notice of appeal was filed on October 10, 2017. Because Thomas failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             3